*440opinion.
at. Paul, Juflvo.
Plaintiff offered to lithograpl for defandants soma thousands of vari-oolored artistio labels in two sizes: and oJh \dafendants aooeptad tha offer delivered: so many thousands of eaoh siza monthly.
2_ The avidenoe satisfies us that within about sixty days after tha aooeptanoe, plaintiff had finished and ready for delivery tha whole quantity of the larger size-, and within another thirty days tha whole auantity of the smaller size: all of whioh dafondant refused to reoeiva as coming too late under the oontraot.
The avidsnoa also satisfies us that the labels were furnished and ready for delivery as promptly as was practical in the lithoeraping trade.
The question then is whether time was of the essence of the oontraot, and therefore what the parties intended by the provision for monthly deliveries.
Jfow it is well known that in the printing trade the main cost to the manufacturer is lnourrod before the work goes ta the press, and this is ten-fold true of the lithographing trade. Por Instanos, In this very oaee the evldenot shows that for the first fire thousand (large) labels plaintiff ankod ‡80, but was willing to furnish the next thousand for only *T0 additional. Bo that ohm tin mill m m *441the press. the msnuf actUrer'n interest is to run off the greatest possible number of .copies at. one time.
But of course the consumer's interest lies in paying for the product only as he uses it- so that this olause about monthly deliveries meant nothing more than that defendant was not to have'thrust upon him the whole order at one time, hut only so many thousands per month, as he mieht need them; in other words this olause was Intended to curtail deliveries not to hasten them, and hence cannot he strained into a renuirement that deliveries should begin within thirty days after the contract was entered into, something shown to have been wholly impractical.
There is therefore nothing in this contract which recuirod deliveries to begin ati any particular time and we think:, as the trial judge did, that they began within a reasohable time.
The judgment annealed from is therefore affiimed.
New Orleans, La, April 5th, 1920.